DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-3 and 7-8) in the reply filed on 12/23/21 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/27/19 has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nunogaki et al (US Patent No. 5,602,384).
Regarding claim 1; Nunogaki et al discloses a sheet-like structure (light sensing element 12 of sunlight sensor 11 in figure 4), comprising: 
a sheet-like member (transparent substrate 21 @ figures 2, 4, 6) that extends along an in-plane (figures 2 and 6) direction orthogonal to a thickness direction (d @ figure 6) and receives light incident (sunlight @ figures 2 and 6) on the sheet-like member (21 @ figures 2 and 6); and 
a plurality of detection sensors (22L, 22R @ figures 2 and 6) that are dispersedly arranged on the sheet-like member (21 @ figures 2 and 6) along the in-plane direction and are for detecting an incident angle of the light with respect to the sheet- like member (col.12 lines 20-33: e.g., the incident sunlight is refracted at the transparent substrate 21 (intermediate element) before it reaches the light-detection sections 22L and 22R, the angle of incidence, θ2, of the sunlight with respect to the light-detection sections 22L and 22R is larger than the above-noted angle sunlight elevation angle θ1) at each arrangement position of the plurality of detection sensors (22L, 22R @ figures 2 and 6). See figures 1-81

    PNG
    media_image1.png
    563
    692
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    560
    708
    media_image2.png
    Greyscale


Regarding claim 2; Nunogaki et al discloses the light includes sunlight (figures 2 and 6), and the plurality of detection sensors (22L, 22R @ figures 2 and 6) include a thin-film solar cell (col.31 lines 45-light-detection section 215 can be a pin layer structure (solar cell) formed from amorphous silicon (thin-film) as in the case of the 1st embodiment, and can also be a photodiode formed from single crystal silicon).  
Regarding claim 3; Nunogaki et al discloses the plurality of detection sensors (22L, 22R @ figure 9) of the sunlight sensor (11 @ figure 9) include a temperature sensor (36, 37, 38, 39 @ figure 9).
Regarding claim 7; Nunogaki et al discloses a spacecraft (col.10 lines 36-50: e.g., The sunlight sensor 11 having the configuration as described above can be mounted horizontally on the top of the dashboard (not shown in the drawings) at the front of a vehicle, so that both light-detection sections 22L and 22R are positioned to the left and right. It is possible, as shown in FIG. 9, to provide the vehicle, in addition to the sunlight sensor 11), comprising: 
a sheet-like structure (12 @ figures 2, 4, and 6); and 
a main body (14, 15, 16 @ figure 4) connected to the sheet-like structure (12 @ figures 2, 4, 6), the sheet-like structure (12 @ figure 2, 4, 6) including:
a sheet-like member (transparent substrate 21 @ figures 2, 4, 6) that extends along an in-plane (figures 2 and 6) direction orthogonal to a thickness direction (d @ figure 6) and receives light incident (sunlight @ figures 2 and 6) on the sheet-like member (21 @ figures 2 and 6); and 
a plurality of detection sensors (22L, 22R @ figures 2 and 6) that are dispersedly arranged on the sheet-like member (21 @ figures 2 and 6) along the in-plane direction and are for detecting an incident angle of the light with respect to the sheet- like member (col.12 lines 20-33: e.g., the incident sunlight is refracted at the transparent substrate 21 (intermediate element) before it reaches the light-detection sections 22L and 22R, the angle of incidence, θ2, of the sunlight with respect to the light-detection sections 22L and 22R is larger than the above-noted angle sunlight elevation angle θ1) at each arrangement position of the plurality of detection sensors (22L, 22R @ figures 2 and 6). See figures 1-81
Regarding claim 8; Nunogaki et al discloses the light includes sunlight (figures 2 and 6), and the main body (14, 15, 16 @ figure 4) includes a sun sensor (11, 12 @ figure 4) that detects an incident direction of the sunlight (figures 2 and 6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Segev (US 2015/0136944) discloses a sunlight tracking sensor, comprising: a base; a gyroscopic mechanism, for rotating the base; a non-transparent cylindrical profile, mounted on the base; a first pair of punctual light intensity sensors, mounted on the base from opposite sides of the horizontal axis, at an outer side of the cylindrical profile.
2) Zalusky et al (US 2010/0000594) discloses the solar concentrators with temperature regulation comprises a heat regulating assembly removes heat from the PV cells and other hot regions, to maintain the temperature gradient within predetermined levels.
3) Hill (US Patent No. 5,670,774) discloses a photosensor which is capable of detecting the direction of incidence as well as the intensity of optical radiation. The detector comprises an array of photodetector cells arranged under a diffuser dome.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




January 11, 2022


							/SANG H NGUYEN/                                                                                          Primary Examiner, Art Unit 2886